Citation Nr: 0940085	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  06-33 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from January 1977 to 
October 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the RO that declined to reopen a 
previously denied claim for service connection for asthma.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.


REMAND

On July 6, 2007, the RO wrote the Veteran to inform him that 
a Board hearing he had requested had been scheduled for 
August 8, 2007, at the RO in New York, New York.  On July 25, 
2007, 14 days prior to the date of the scheduled hearing, the 
Veteran mailed a letter to the RO explaining that he had 
moved to North Carolina and could not attend the hearing.  He 
asked that his case be transferred to North Carolina so that 
he could continue his appeal.  No such action was taken.

There is no indication in the file that the Veteran has 
withdrawn his request for a Travel Board hearing in writing.  
As such, a hearing should be scheduled in accordance with 
applicable procedures at the North Carolina RO.

For the reasons stated, this case is REMANDED for the 
following actions:

The Veteran's case should be 
transferred to the RO in Winston-Salem, 
North Carolina, and he should be 
scheduled for a Travel Board hearing at 
that location in accordance with 
applicable procedures.  If he 
determines that he no longer desires a 
hearing, he should withdraw the request 
in writing at the RO.

After the Veteran has been given an opportunity to appear at 
a Board hearing at the RO in Winston-Salem, the claims file 
should be returned to the Board for further appellate review.  
No action is required by the Veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purpose of this remand is to comply with the 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2009).

